Citation Nr: 0014468	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  The issue 
of entitlement to service connection for bilateral hearing 
loss will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
determination of the issue of entitlement to an increased 
rating for a low back disorder has been obtained by the RO.  

2.  The veteran's low back disorder is objectively shown to 
be productive of not more than slight limitation of motion 
and subjective complaints of pain on motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5017(a); McKnight, supra.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to an increased rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection for what was diagnosed as 
lumbosacral strain was granted by a February 1972 rating 
decision, and a 10 percent evaluation was assigned, effective 
from October 13, 1971.  That disability rating has remained 
in effect until the present time.  In January 1997, the 
veteran submitted a claim for an increased rating, in which 
he contended that the severity of his low back disorder had 
increased.  His claim for an evaluation in excess of 10 
percent was denied by a September 1997 rating decision.  This 
appeal followed.  

The veteran underwent a VA rating examination to evaluate his 
service-connected low back disorder in April 1997.  The 
report of the examination shows that the veteran complained 
of having experienced exacerbations of low back pain since 
1972, and that he had sought treatment from chiropractors and 
physicians during such episodes.  According to the veteran, 
he was last seen for low back pain some four years 
previously.  The veteran indicated that he was employed by 
the Union Pacific Railroad as a carman, and that his duties 
included heavy lifting and welding.  The examiner noted that 
the veteran's primary complaint involved infrequent episodes 
of lumbosacral pain.  On examination, the veteran was noted 
to ambulate without significant abnormality in his gait.  
There was no limp, and he was seated comfortably.  The 
musculature in his low back did not appear to have 
abnormalities.  The veteran was shown to have 90 degrees of 
forward flexion, and from 20 to 25 degrees of backward 
extension.  Lateral flexion and rotation were characterized 
as being within normal limits.  In addition, the examiner 
stated that there was no objective evidence of pain on 
motion.  There was no neurological involvement, and deep 
tendon reflexes were intact.  The examiner concluded with a 
diagnosis of a normal lumbosacral spine examination.  X-ray 
results disclosed no compression deformities, spondylolysis, 
or subluxation.  There was slight narrowing of the 
lumbosacral intervertebral disc space, and minimal 
hypertrophic spurring at L-4 was noted.  Pedicles and 
transverse processes were intact.  The X-ray examiner 
concluded with his impression that the veteran had very 
minimal degenerative changes.  

The Board observes that the evidence does not show the 
veteran's spine to be ankylosed, and his service-connected 
low back disorder is properly evaluated under those 
diagnostic codes addressing limitation of motion, 
intervertebral disc syndrome, and lumbosacral strain.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), slight 
limitation of motion of the lumbar spine warrants assignment 
of a 10 percent evaluation.  A 20 percent evaluation is 
contemplated for moderate limitation of motion, and a 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5292, is contemplated for severe limitation 
of motion.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), mild 
intervertebral disc syndrome warrants assignment of a 10 
percent rating.  A 20 percent evaluation is contemplated for 
moderate recurrent attacks of intervertebral disc syndrome, 
and a 40 percent evaluation is warranted upon a showing of 
severe recurring attacks with intermittent relief.  A 60 
percent evaluation, the highest rating available under 
Diagnostic Code 5293, is contemplated for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), slight, 
subjective symptoms of lumbosacral strain warrant assignment 
of a noncompensable evaluation.  Lumbosacral strain involving 
"characteristic pain on motion" warrants assignment of a 10 
percent evaluation.  Where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position, a 20 percent disability evaluation 
is contemplated.  In addition, a 40 percent evaluation, the 
highest rating available under Diagnostic Code 5295, is 
contemplated for severe lumbosacral strain with listing of 
the whole spine to the opposite side, with positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

Applying the objective medical evidence, consisting of the 
report of the April 1997 VA rating examination, to the 
applicable diagnostic criteria, the Board concludes that the 
currently assigned 10 percent evaluation is appropriate.  The 
Board also finds that the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
under any diagnostic code.  As indicated by the objective 
medical evidence, the veteran is currently shown to 
experience not more than slight limitation of motion in his 
lumbar spine.  The Board notes that he has complained of 
episodic pain on motion, but the examiner expressly stated 
that there was no objective evidence of any pain on motion.  

Through his service representative, the veteran has asserted 
that the record shows "severe muscle spasms in his lower 
back and very limited movement."  Such assertions are 
contraindicated by the medical evidence of record.  The 
veteran was found not to have any neurological involvement in 
his low back, and the only objective findings of 
abnormalities were indicated in the X-ray report which showed 
minimal degenerative changes.  

At most, the veteran has been objectively shown to have 
symptomatology most consistent with "mild" intervertebral 
disc syndrome, warranting assignment of a 10 percent 
evaluation under Diagnostic Code 5293.  If his subjective 
complaints of painful motion were taken into consideration, 
the veteran's symptomatology could be considered to warrant 
assignment of a 10 percent evaluation under Diagnostic Code 
5295.  However, as the examiner expressly stated that there 
was no objective evidence of pain on motion at the time of 
the April 1997 examination, an additional or increased 
evaluation based on painful motion under the provisions of 
38 C.F.R. §§ 4.40 or 4.45 is not warranted.  See generally, 
DeLuca, supra.  Further, the Board finds that even if pain on 
motion were to be considered under an objective standard, 
such pain is objectively shown to involve not more than a 
slight limitation of motion at most, which warrants 
assignment of a 10 percent evaluation under Diagnostic Code 
5292.  

The veteran has also indicated that he experienced episodes 
of low back pain, and that he had sought treatment for such 
episodes in the past.  However, he also indicated that he had 
not sought such treatment within four years of the April 1997 
rating examination, and indicated that he had never undergone 
surgery or had received any other form of treatment including 
medication.  Therefore, the Board concludes that based upon 
the most recent objective medical evidence, the veteran's 
overall disability picture with respect to his low back is 
productive of symptomatology warranting not more than 
assignment of a 10 percent evaluation under either Diagnostic 
Code 5292 or 5293.  See Francisco, supra.  In short, the 
objective medical evidence does not disclose the presence of 
a disability picture to the degree of severity that the 
veteran alleges.  His appeal is, therefore, denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented, and the 
veteran's contentions, but finds that there is no showing 
that the disability under consideration, a low back disorder, 
has necessitated frequent (or any) periods of 
hospitalization, has markedly interfered with employment, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran has alleged that he experiences episodes of low back 
pain which temporarily prevent him from performing the duties 
associated with his job as a railroad carman.  However, 
despite these assertions, the veteran is shown to be employed 
by the Union Pacific Railroad in a gainful capacity.  

Moreover, the Board observes that the applicable diagnostic 
criteria encompass a full range of ratings on a schedular 
basis, which contemplate varying degrees of severity for low 
back disorders and impairment.  The severity of the veteran's 
low back disorder is not shown to warrant assignment of more 
than a 10 percent evaluation on a schedular basis, and is 
likewise not found to warrant assignment of an increased 
disability rating on an extraschedular basis.  

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his low back disorder.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an evaluation in excess of 10 percent for a 
low back disorder is denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should 
the veteran's disability picture change, he may apply at any 
time in the future for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant a disability rating in 
excess of 10 percent for the veteran's low back disorder.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
bilateral hearing loss.  He contends, in substance, that 
while serving in the Republic of Vietnam during the Vietnam 
War, he suffered hearing loss resulting from the accidental 
detonation of a trip flare located in a nearby fire pit.  The 
veteran's service medical and service personnel records make 
no reference to any such event.  Further, the veteran's 
service medical records show that he had completely normal 
hearing at the time of his discharge from service.  

A review of the post-service medical records and rating 
examination reports contained in the claims file discloses no 
evidence of any hearing loss, including any rating 
examination reports or treatment for alleged hearing loss.  
Moreover, there is no indication that any of the existing 
treatment records and rating examination reports are 
incomplete.  However, in the text of a rating decision dated 
in December 1997, the RO made reference to a VA rating 
examination report in which the veteran was allegedly found 
to have "a bilateral hearing loss which is consistent with 
the veteran's report of noise exposure."  The RO failed to 
indicate the date on which this purported examination took 
place, although in a Statement of the Case (SOC) dated in 
April 1998, the RO included VA rating examinations conducted 
in April and September 1997 in the "Evidence" section of 
that summary.  Even so, a thorough review by the Board of the 
veteran's claims file and the evidence contained therein, 
particularly the April, September, and December 1997 rating 
examination reports, failed to disclose any such statement.  
The Board's review also failed to disclose any findings 
pertaining to any sort of hearing disability or complaints 
relating thereto.   

In any event, given that the RO made reference to a statement 
allegedly contained in a VA rating examination report that 
would, if shown to actually exist, have a significant bearing 
on the outcome of this case, the Board finds that the VA has 
an obligation to obtain that rating examination report.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, such a 
statement, if actually contained within a medical examination 
report, not only establishes the existence of a current 
disability, but also fulfills the nexus requirement for the 
establishment of a well-grounded claim.  Accordingly, the RO 
will also take all necessary steps to obtain and associate 
with the claims file all records of treatment pertaining to 
the veteran's claimed hearing loss, if such records are 
determined to exist.  If the statement with respect to the 
veteran's alleged hearing loss as reported in the December 
1997 rating decision and April 1998 SOC, is found to have 
been made in error, the RO will so indicate, and offer an 
explanation as to why such statement was made.  

Thereafter, in order to ensure that the veteran has been 
afforded all due process to which he may be entitled, he 
should be scheduled to undergo a VA rating examination to 
determine if:  1) he currently suffers from any sort of 
hearing loss, and 2) whether that hearing loss was incurred 
in his active service.  Thereafter, the veteran's claim for 
service connection for bilateral hearing loss should be 
adjudicated on a de novo basis.  

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file all 
records pertaining to treatment for his 
claimed bilateral hearing loss.  

2.  The RO should obtain and associate 
with the claims file the rating 
examination report containing the 
statement pertaining to the veteran's 
alleged bilateral hearing loss as 
indicated in the December 1997 rating 
decision and in the April 1998 SOC.  If 
such examination report cannot be located 
or is otherwise found not to exist, the 
RO will provide a full explanation as to 
why that examination report cannot be 
located, or why such statement, as at 
issue here, was included in the December 
1997 rating decision and in the April 
1998 SOC.  

3.  The veteran will be scheduled to 
undergo a VA audiological examination to 
determine the nature and etiology of any 
hearing loss disability found to exist.  
The examiner will offer an opinion as to 
whether any such hearing loss was 
incurred as a result of the veteran's 
claimed exposure to acoustic trauma.  If 
no hearing loss disability is found, the 
examiner should so indicate.  The 
veteran's claims file will be made 
available to the examiner for review in 
advance of the scheduled examination.  A 
complete rationale for all opinions 
expressed will be included in the 
typewritten examination report.  

4.  Following completion of the requested 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and be provided an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and to accord the veteran with due process of 
law.  The Board does not intimate any opinion as to the 
merits of the veteran's claim, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

